Citation Nr: 1201953	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis, right elbow, rated as 10 percent disabling prior to December 2, 2009, and 20 percent disabling since December 2, 2009.   

2.  Entitlement to a compensable disability rating for recurrent laryngeal papilloma.  

3.  Entitlement to a disability rating in excess of 10 percent for ulnar neuropathy, right upper extremity, for the period from June 30, 2006 to December 2, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

On the Veteran's VA Form 9, Substantive Appeal, filed in August 2008, he requested a hearing to be held before a Veterans Law Judge at the St. Petersburg, Florida RO.  On a second substantive appeal, filed in March 2010, the Veteran expressed his desire to appear at a hearing before a Veterans Law Judge at the Board's central office in Washington, D.C.  In an October 2010 letter, the RO advised the Veteran that a hearing was scheduled before a Veterans Law Judge at the RO on December 8, 2010.  While the notice was sent to the Veteran's address of record, he failed to report to the hearing as scheduled.  As such, the Board finds that there remains no pending request for a hearing.  38 C.F.R. § 20.700.  
 
The Veteran initiated the current claims for increased ratings for his service-connected disabilities in July 2006.  In addition to the issues concerning the right elbow and laryngeal papilloma, then rated as 10 percent and 0 percent disabling, respectively, he also sought an increased rating for ulnar neuropathy of his right upper extremity, then rated as 10 percent disabling.  In an August 2010 decision, the RO assigned a 50 percent rating for the disability.  This rating constitutes the maximum schedular rating under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  The 50 percent rating was made effective, December 2, 2009, the date of a VA examination.  Because the 50 percent rating constitutes the maximum schedular rating, and because there is no suggestion that referral for extra-schedular consideration is implicated, the Board will not review whether a rating in excess of 50 percent is warranted.  See 38 C.F.R. § 3.321.  However, since the 50 percent rating was not effective for the entire period on appeal, the Board will consider whether a rating in excess of 10 percent is warranted for the period prior to December 2, 2009.  

Finally, during the pendency of the appeal, the RO granted a 20 percent disability rating for the service-connected right elbow disability, effective December 2, 2009.  The Board has recharacterized the issue on appeal to reflect the assignment of staged disability ratings.  

The issue of entitlement to a compensable rating for recurrent laryngeal papilloma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to December 2, 2009, osteoarthritis of the right elbow is manifested by subjective reports of deadening pain and difficulty extending or bending the right arm when performing certain job functions.  

2.  For the period since December 2, 2009, osteoarthritis of the right elbow is manifested by pronation and supination from 0 to 45 degrees, and flexion from 0- 90 degrees, with no additional limitation due to painful motion, fatigue, weakness or incoordination.  

3.  Affording the Veteran the benefit of the doubt, effective June 30, 2006 until December 2, 2009, ulnar neuropathy, right upper extremity, results in disability comparable to severe incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for osteoarthritis, right elbow, rated as 10 percent disabling prior to December 2, 2009, and 20 percent disabling since December 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5206 (2011).

2.  For the period from June 30, 2006 to December 2, 2009, the criteria for a 30 percent disability rating for ulnar neuropathy, right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in July 2006 that satisfied the duty to notify provisions regarding the claims.  

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  The June 2006 letter provided notice of these criteria.  

In addition, in an August 2008 letter, VA provided notice of the pertinent rating criteria used to rate the disabilities on appeal.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran private relevant private outpatient treatment record.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA examination in December 2009.

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflects that the examiner reviewed the Veteran's past medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the Veteran's claims file was not made available to the examiner, the examiner was familiar with the Veteran's history, and the failure to review the claims file does not render the examination inadequate.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws Relating To Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

A.  Right Elbow Disability

The Veteran injured his right elbow during active duty service in the Navy.  He underwent arthroscopic surgery in April 2004.  During a VA compensation and pension examination prior to discharge, he was found to have osteoarthritis of the right elbow.  In an October 2004 decision, service connection was granted for osteoarthritis, right elbow (non-dominant).  An initial 10 percent evaluation was assigned.  

The current claim for increase was initiated in June 2006.  

In September 2007, the Veteran submitted a statement.  Therein, he reported that he worked rebuilding fuel cells for Navy and Marine Corps jets.  He stated that the job required him to use his right arm 50 percent of the time.  He indicated that he had difficulty with the right elbow due to deadening pain in which he tensed up his muscles and lost grip strength on his tools.  He reported that it was difficult to extend his arm a certain length or bend which caused difficulty when entering or exiting fuel cells.  

In September 2008 statements, the Veteran's co-workers reported that they had witnessed the Veteran dropping tools due to right elbow pain.  They also noted that the condition caused difficulty in performing some of his job functions.  

During the VA examination in December 2009, the Veteran reported pain, stiffness, and occasional locking and weakness in the right elbow.  He described difficulty getting into a comfortable position for sleep at night and pain that was aggravated when getting up in the morning.  A physical examination revealed tenderness and guarding of movement, but no instability.  Right elbow pronation and supination was 0 to 45 degrees, with pain from 30 to 45 degrees.  Flexion was 0- 90 degrees, with pain from 5 to 90 degrees.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness or incoordination and range of motion values were unchanged from baseline testing.  X-rays from May 2003 were reviewed and interpreted to show extension osteoarthritis of the ulnar compartment of the right elbow.  

Finally, records from Dr. R. D. C. from February to March 2010 are of record; however, they pertain to treatment for the service-connected right ulnar neuropathy disability and do not include relevant findings as to the severity of the service-connected right elbow disability.  

The service-connected right elbow disability is rated as 10 percent disabling prior to December 2, 2009, and 20 percent disabling since December 2, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5206.  

Diagnostic Code 5010 contemplated traumatic arthritis.  It provides that traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  

Under the limitation of flexion of the forearm provisions of Diagnostic Code 5206, a noncompensable rating is warranted for flexion of the minor forearm limited to 110 degrees; a 10 percent rating is warranted for flexion of the minor forearm limited to 100 degrees; a 20 percent rating is warranted for flexion of the minor forearm limited to 90 degrees; a 20 percent rating is also warranted for flexion of the minor forearm limited to 70 degrees; a 30 percent rating is warranted for flexion of the minor forearm limited to 55 degrees; and a 40 percent rating is warranted for flexion of the minor forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under the limitation of extension of the forearm provisions of DC 5207, a 10 percent rating is warranted for extension of the minor forearm limited to 45 degrees and for extension of the minor forearm limited to 60 degrees; a 20 percent rating is warranted for extension of the minor forearm limited to 75 degrees and for extension of the minor forearm limited to 90 degrees; a 30 percent rating is warranted for extension of the minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

In addition to the foregoing, a 20 percent rating is warranted where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of limitation of pronation and supination.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  Limitation of supination of 30 degrees or less warrants a 10 percent rating.  A 20 percent rating is warranted for loss of pronation motion beyond the last quarter of the arc or for loss of pronation motion beyond the middle of the arc.  Diagnostic Code 5213 also provides for a 20 percent rating if the hand is fixed near the middle of the arc or moderate pronation or if the minor hand is fixed in full pronation; and a 30 percent rating if the minor hand is fixed in supination or hyperpronation.  Id.

First, evidence for the period prior to December 2009 consists solely of the Veteran's and his co-worker's lay statements.  While the lay statements are persuasive, they do not contain any range of motion findings to apply the Diagnostic Codes predicated on limitation of motion.  For instance, while they generally describe difficulty the Veteran experiences at home or at work, they do not describe how elbow motion is impaired.  In short, the Board cannot apply their statements to the diagnostic criteria necessary for the assignment of a higher disability rating.  What the statements do show is that the service-connected disability results in painful motion but such fact, in and of itself, is insufficient to approximate the criteria for a 20 percent or higher evaluation.  

As such, for the period prior to December 2, 2009, the criteria for a rating in excess of 10 percent have not been met.  

Turning to the evidence since December 2, 2009, the Veteran's flexion was limited to 90 degrees.  This is compatible with a 20 percent evaluation but not higher.  Even though there was pain on motion it was not shown to limit flexion of the forearm to 55 degrees.  Similarly, the Veteran produced essentially full extension of the forearm, and while it was limited to 5 degrees due to pain, a 10 percent rating for limited extension is for application when extension is limited to 45 degrees.  In addition, while the Veteran was unable to produce full pronation or supination, it did not rise to the level contemplated by Diagnostic Code 5213.  

Here, the Veteran has consistently reported pain associated with the service-connected right elbow disability.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that the pain results in functional loss contemplated by a 30 percent or higher rating.  In this respect, the VA examiner in December 2009 described how on repetitive testing, there was no additional loss of motion due to pain.  

The Board further finds that a rating in excess of 20 percent is not warranted under any alternative Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208-5212.  The record contains no evidence of any ankylosis, fracture, or flail joint of the right elbow, so evaluation under the provisions of Diagnostic Codes 5205 and 5209 is not warranted.  There is also no competent medical evidence of any malunion or nonunion of the radius or ulna, so evaluation under the provisions of Diagnostic Codes 5210 to 5212 is likewise not warranted.  As a rating in excess of 20 percent is not available under any alternative schedular provision, the Board finds that the Veteran's service-connected right elbow disorder is adequately rated under the provisions of Diagnostic Codes 5210 and 5206.  

B.  Ulnar Neuropathy Right Upper Extremity

While serving on active duty in April 2004, the Veteran underwent right elbow arthroscopic surgery at Eisenhower Army Medical Center.  Since the surgery, the Veteran reported constant numbness in the fourth and fifth fingers of his right hand.  In August 2004, he was diagnosed with dissecans right elbow with damage to the right ulnar nerve.  In the October 2004 decision, service connection was granted for ulnar neuropathy, right upper extremity (non-dominant).  An initial 10 percent disability rating was assigned.  

The Veteran initiated the current claim for increase on June 30, 2006.  

In the September 2006 decision, and, after failing to report to a VA examination, the RO denied the claim.  

In a statement received in September 2007, the Veteran reported that the numbness worsened in all of his fingers.  In a statement received in August 2008, he reported that he deserved a 30 percent rating.  He reported numbness and shooting pain from his elbow to his hand.  He described difficulty shaving or washing the right side of his face due to inability to use his right hand.  He also described difficulty sleeping at night.  

In statements received in September 2008, two of his co-workers describe witnessing the Veteran drop tools in his right hand.  They also describe difficulty using tools when the right hand is weak. 

He underwent VA examination in December 2009.  Therein, he reported increasing numbness and weakness in the right forearm and hand.  He complained of muscle atrophy in the dorsum of his right hand between the first and second digits.  He complained of difficulty grasping objects and holding onto things.  A physical examination revealed diminished sensation to light touch, vibratory sense and pinprick in the ulnar nerve distribution in the right hand and wrist.  He had 1/5 wrist flexion which was noted as a combination of weakness and pain, and 3/5 strength with abduction of the second digit and abduction of the fifth digit which were both ulnar nerve muscles.  The diagnosis was ulnar neuropathy, right upper extremity.  The examiner described the neuropathy as "severe."  The examiner noted that the atrophy recently occurred, within the past few months, and recommended that the Veteran seek surgical decompression on the hand to address the atrophy.  

As noted in the Introduction, the ulnar neuropathy of the upper right extremity is rated as 10 percent disabling prior to December 2, 2009.  Since such time, the disability is rated as 50 percent disabling.  The neurologic disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Code 8516 relates to impairment of the ulnar nerve and provides for a 50 percent maximum disability evaluation for complete paralysis of the nerve of the non-dominant arm. 

Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants assignment of a 30 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  

Here, the Board has weighed and considered the evidence on appeal for the one year period prior to the receipt of the claim on June 30, 2006, to December 2, 2009, the date of the assignment of the 50 percent evaluation for right ulnar neuropathy.  After giving due consideration to the lay evidence as outlined above, and after affording the Veteran the benefit of the doubt, the Board finds that since the date of the claim for increase, the disability approximates the criteria for a 30 percent evaluation under Diagnostic Code 8516.  In this respect, while there is a lack of contemporaneous medical evidence during this period, there are credible and probative lay statements describing the severity of the right ulnar nerve disability.  These statements are credible evidence as they are based on personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (Lay testimony is competent, however, to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.).  In short, the Veteran and his co-workers describe a disability comparable to severe incomplete paralysis.  They describe continual numbness, pain, decreased strength, and situation when the Veteran drops objects.  The disability picture they describe is more than sensory.  

While the Board herein finds that a 30 percent rating is warranted, the criteria for a 50 percent rating during this period have not been met.  There is no evidence of "griffin claw" deformity, marked atrophy in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot adduct the thumb; flexion of wrist weakened.  

In addition, while the 30 percent rating assigned herein is effective the date of receipt of the claim for benefits, June 30, 2006; it is not factually ascertainable in the one-year period prior to the date of the claim that an increase in disability occurred.  As such, the Board finds that the date of the claim, June 30, 2006, constitutes the earliest effective date available under law.  38 C.F.R. § 3.400.  

C.  Extra-Schedular Consideration

In adjudicating the claims on appeal, the Board has also considered referral for extra-schedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Thun v. Peake, 22 Vet App 111 (2008).  Here, however, the evidence does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disability are inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for elbow and a neurologic disorders shows that the rating criteria reasonably describe the disabilities.  Therefore, the Board finds that the record does not reflect that the Veteran's disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008).  





	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for osteoarthritis, right elbow, rated as 10 percent disabling prior to December 2, 2009, and 20 percent disabling since December 2, 2009, is denied.  

A 30 percent disability rating for ulnar neuropathy, right upper extremity, for the period from June 30, 2006 to December 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Board finds that additional development is warranted prior to adjudication of the claim for a compensable rating for recurrent laryngeal papillomas.  

The record reveals that during the Veteran's active duty service, he was treated for recurrent laryngeal papillomas and required laser surgery.  In the October 2004 rating decision, service connection was granted for recurrent laryngeal papillomas.  An initial non-compensable evaluation was assigned.  

The current claim was initiated in June 2006.  

In a September 2007 statement, the Veteran indicated that his voice was hoarse due to the destruction of his vocal cords.  He reported that he had to strain for others to hear his voice.  In September 2008 statements, his co-workers described having difficulty hearing the Veteran at work.  

During VA examination in December 2009, the Veteran reported a history of seven to eight surgeries to correct laryngeal papillomas.  He complained of superior hoarseness when he wakes up in the morning and mild hoarseness throughout the day.  The symptoms did not cause interference with breathing.  He did not describe any purulent discharge, sinusitis, or headaches.  He stated that he had to repeat himself when communicating to his co-workers; otherwise, there was no significant effect on his job.  On physical examination, the mucus membranes were pink and moist.  There was no evidence of any lesions in the oropharynx or nasal pharynx.  In addition, there was no evidence of septal deviation or sinusitis.  

In this matter, it does not appear that the December 2009 VA examination was conducted by an ear, nose, and throat (ENT) specialist.  Rather, it appears that the examination was conducted by a physician - possibly an internist or orthopedist - who also examined the Veteran's joints and peripheral nerve function.  While there is certainly no requirement that an examination be conducted by a specialist, there is a requirement that an examiner describe the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, unfortunately, there was no description as to whether the disability resulted in inflammation of the cords, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).  Indeed, there is no indication that the structures of the larynx were examiner.   As such, the examination is inadequate for the purpose of fully and fairly evaluating the severity of his service-connected laryngeal disorder. 

The Board's may not substitute its own unsubstantiated medical conclusions if the evidence is insufficient or incomplete.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As such, additional examination is required prior to adjudication of the claim.   

Accordingly, this matter is REMANDED for the following action:

1.  The evidentiary record with regard to examinations and treatment of the Veteran's recurrent laryngeal papillomas is current up to December 2009.  To ensure that the relevant evidence is as current as possible, after obtaining from the Veteran a report of all sources of treatment (both private and VA) relating to his larynx since December 2009, as well as all necessary authorizations for their release, the RO/AMC should obtain these identified records and associate them with the Veteran's claims file.    

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

2.  After the above development has been undertaken, the RO/AMC shall provide the Veteran with a VA medical examination by an appropriate specialist to determine the current severity of his service-connected recurrent laryngeal papillomas.  All tests deemed appropriate by the examiner should be performed.  Specific examination of the structure of the larynx shall be undertaken if medically indicated. 

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's recurrent laryngeal papillomas should be made in the context of the clinical records associated with the claims files and any VA otolaryngological treatment records dated since the most recent compensation examination in December 2009.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner shall present specific clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's recurrent laryngeal papillomas, manifested (best approximated) by hoarseness, with thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy? 

(b.)  Is the Veteran's recurrent laryngeal papillomas manifested (best approximated) by hoarseness, with inflammation of the vocal cords or mucous membrane?

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  Afterwards, the RO/AMC should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim of entitlement to a compensable rating for recurrent laryngeal papillomas.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the August 2010 supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


